                Case 1:19-cr-00102-ABJ Document 1 Filed 03/15/19 Page 1 of 1



                                   T-]NITED STATES DISTRI(]T COI-IRT
                                   FOR THE DISTRICT OF (]oLU]\TBIA

UNITED STATES OF AMERICA                                     CRIMINAL NO.



CHAWNETTA MOORE,                                             VIOLATION:
                                                             l8 u.s.C. $ t11(a)(1)
                              Defendant.                     (Assaulting, Resisting, or Impeding
                                                             Certain Officers or Employees)

                                           INFORMATION
            The United States Attomey chargcs that

                                                  (]OUNT ONE

            On or about January 16, 2019, within the District of Columbia,       CHAWNETTA MOORE,

did unlawfully, knowingly, and intentionally forcibly assault, resist, oppose, impede, intimidate,

or interfere with Deputy United States Marshal Michael Maradin, a person designated in section

1   I   l4 of Title   18, United States Code,   while engaged in or on account of the performance of that

person's offrcial duties.

            (Assaulting, Resisting, or Impeding Certain Oflicers or Employees, in violation of
            Title 18, United States Code, Section I 1 1(a)(1))

                                                      Respectfu lly submitted,

                                                      JESSIE K. LIU
                                                      United States Attomey
                                                      D.C Bar No. 472845


                                            By
                                                                                   7
                                                      NIHARMOHANTY
                                                      Assistant United S tates Attomev
                                                      D.C. Bar No. 436686
                                                      Violent Crimes and Narcotics Trafficking Section
                                                      555 4th Street, NW, 4th Floor
                                                      Washington, D.C. 20530
                                                      (202) 2s2-7700
                                                      Nihar.Mohantv@usdoi. sov
